Exhibit BIOSTAR PHARMACEUTICALS, INC. CODE OF ETHICS Dated:December 30, 2009 POLICY STATEMENT Ethical business conduct is critical to our business and the responsibility of all of us.It is the policy of Biostar Pharmaceuticals, Inc. to conduct its affairs in accordance with all applicable laws and regulations.The Code of Business Conduct and Ethics (the “Code”) applies to the employees, officers and directors of Biostar Pharmaceuticals, Inc. and its subsidiaries and any subsidiaries it may form in the future (collectively, the “Company”).This Code is designed to deter wrongdoing and promote: · honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; · full, fair, accurate, timely, and understandable disclosure in reports and documents the Company files with, or submits to, the Securities and Exchange Commission (“SEC”) and in other public communications made by the Company; · compliance with applicable governmental laws, rules, and regulations; · the prompt internal reporting to the appropriate person of violations of this Code; and · accountability for adherence to this Code. Biostar Pharmaceuticals, Inc. has established standards for behavior that affect the Company, and employees should pattern their daily performance in compliance with those standards.The Company promotes ethical behavior and encourages employees to talk to supervisors, managers, the Chief Compliance Officer, the General Counsel, or other appropriate personnel when in doubt about the best course of action in a particular situation.For purposes of this Code, the “Chief Compliance Officer” shall be the Chief Executive Officer of the Company. If you have any questions about the Code, or are unsure about whether an action or inaction that you intend to take is permitted under the Code, please contact our Chief Compliance Officer. Additionally, employees should report violations of laws, rules, regulations, or the Code to appropriate personnel.Employees reporting such violations in good faith will not be subject to retaliation.Any employee in or aware of a situation that he or she believes may violate or lead to a violation of this Code should follow the guidelines under “Whistleblower Process” below. This Code covers a wide range of business practices and procedures.It does not cover every issue that may arise, but it sets out basic principles to guide all employees of the Company.Corporate policies and procedures provide details pertinent to many of the provisions of the Code.Employees are expected to be aware of, and to act in accordance with, both the Code and the Company’s other policies and procedures at all times. Part of your job and ethical responsibility is to help enforce this Code. You should be alert to possible violations and report possible violations to our Chief Compliance Officer pursuant to the “Whistleblower Process” described below. Violations of the law, this Code or other Company policies or procedures can lead to disciplinary action up to and including employment termination. APPROVALS AND WAIVERS Certain provisions of this Code require employees to act, or refrain from acting, unless prior approval is received from the appropriate person.Employees requesting approval pursuant to this Code should request such approval in writing to the Chief Compliance Officer.Approvals relating to the Company’s directors or principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions, must be obtained from the Company’s Audit Committee (or if none, then the Board of Directors).All other approvals may be granted by the Chief Compliance Officer.Employees may contact the Chief Compliance Officer for additional information on obtaining approvals. Other provisions of this Code require employees to act, or refrain from acting, in a particular matter and do not permit exceptions based on obtaining an approval.Waiver of those provisions may only be granted by the Audit Committee (or if none, then by the Board of Directors), and any such waiver and the reasons for such waiver must be promptly disclosed to the public.Any changes in this Code may only be made by the Board of Directors COMPLIANCE WITH GOVERNMENT AND INDUSTRY REGULATION You must comply with all applicable federal, state, and local laws, regulations, rules, and regulatory orders applicable to our business, including healthcare services laws and regulations.Each employee, director, agent, contractor, and consultant must acquire appropriate knowledge of the requirements of his or her locale relating to his or her duties sufficient to enable him or her to recognize potential dangers and to know when to seek advice from our legal counsel.Violations of laws, regulations, rules, and orders may subject the employee, director, agent, contractor, or consultant to individual criminal or civil liability, as well as to discipline by the Company.These violations also may subject the Company to civil or criminal liability and/or the loss of business. CONFLICTS OF INTEREST Each of us has a responsibility to the Company, its stockholders, and each other.
